UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 MOHAMMED RAJEB ABU GHANEM,

          Petitioner,

          v.                                                Civil Action No. 05-1638 (CKK)
 BARACK H. OBAMA, President of the
 United States, et al.,

          Respondents.


                                             ORDER
                                        (February 20, 2009)

         Currently pending before the Court is Respondents’ [150] Motion to Clarify, Amend, and

Reconsider the Court’s Order of February 6, 2009, which granted-in-part and denied-in-part

Petitioner’s Motion for Additional Discovery. Respondents’ motion represents an unnecessary

drain on judicial resources and an inexcusable lack of preparation by Respondents’ counsel. The

Court shall therefore DENY Respondents’ motion. If Respondents need additional time to

comply with their discovery obligations in this case for reasons that are specific to this case, they

are required to file a Motion for an Extension pursuant to the Court’s January 7, 2009 Scheduling

Order.

         To place Respondents’ motion in context, the Court shall provide a brief background

associated with Petitioner’s Motion for Additional Discovery, which was filed on January 9,

2009. After Respondents filed their Opposition on January 23, 2009, the Court issued a Minute

Order explaining that Petitioner’s Motion for Additional Discovery failed to demonstrate good

cause pursuant to Section I.E.2 of the Amended Case Management Order:
       [a]dditional discovery . . . may be obtained only upon a showing of good cause as
       described in Section I.E.2 of the Case Management Order. Petitioner’s motion, as
       it currently stands, clearly fails to demonstrate good cause because the two
       requests contained therein are not narrowly tailored and Petitioner provides no
       explanation as to why the requested information would produce evidence
       demonstrating that Petitioner’s detention is unlawful.

Min. Order dated Jan. 26, 2009. See also Amended Case Management Order § I.E.2 (requiring

additional discovery requests to (1) be narrowly tailored, not open-ended, (2) specify the

discovery sought, (3) explain why the request, if granted, is likely to produce evidence that

demonstrates that the petitioner’s detention is unlawful, and (4) explain why the requested

discovery will enable the petitioner to rebut the factual basis for his detention without fairly

disrupting or unduly burdening the government). Accordingly, the Court ordered Petitioner to

file a Reply no later than January 30, 2009, that was consistent with the good cause standard.

       When Petitioner filed his Reply on January 30, 2009, he re-framed his discovery

request:

       [a]ll statements in whatever form (including written, electronic, video recording,
       or audio recording) made or adopted by any person named or relied on in the
       narrative in the Government’s Return to support or establish an alleged fact; all
       documents containing information as to the circumstances under which such
       statements were made or adopted; and all documents containing any assessment or
       evaluation by the Government of the credibility or reliability of the person making
       the statement.

Pet’r’s Reply at 1. Because Petitioner appeared to narrow the discovery he was seeking,

the Court ordered Respondents to file a Sur-Reply by February 3, 2009, and it scheduled a

closed-session status hearing to discuss Petitioner’s Motion for Additional Discovery on

February 6, 2009.

       At the Court’s February 6, 2009 Status Hearing, the Court and the parties

discussed, among other issues, Respondents’ obligation to produce to Petitioner “all


                                              2
statements, in whatever form, made or adopted by the [P]etitioner that relate to the

information contained in the factual return.” Amended Case Management Order § I.E.1.

The parties and the Court further discussed whether it was possible for the universe of

documents searched by Respondents–described by Respondents as the documents

compiled by the Joint Intelligence Group of the Joint Task Force-Guantanamo (“JIG”)

and the Office for the Administrative Review of the Detention of Enemy Combatants

(“OARDEC”)–to contain forms of statements made by Petitioner that were referenced in

the Factual Return but that were not produced to Petitioner (e.g., audio/video recordings

or alternative summaries of the same statements). Because Respondents indicated that

such documents could potentially exist, the Court ordered Respondents to search for and

produce them to Petitioner. After hearing additional argument from the parties, the Court

also required Respondents to conduct the same search for other forms of statements made

by the key third-parties named in the Factual Return. Thus, the Court’s February 6, 2009

Order granting-in-part and denying-in-part Petitioner’s Motion for Additional Discovery

contained the following directive:

       on or before February 20, 2009, Respondents shall disclose to Petitioner’s
       counsel, pursuant to Section I.E.2 of the Case Management Order, as amended, all
       statements, in whatever form, whether cumulative or not, that have not previously
       been disclosed, made by the six individuals named in the Factual Return and who
       were discussed at the Court’s February 6, 2009 hearing, relating to the statements
       attributed to them in the Factual Return.

Order at 1-2 (Feb. 6, 2009).1

       Significantly, Petitioner never asked for, and the Court never ordered,



       1
         The Court’s Order contained other provisions that are not relevant to the instant motion
and are thus not referenced by the Court herein.

                                             3
Respondents to search a different universe of documents. Nevertheless, Respondents

have filed the instant Motion to Clarify, Amend, and Reconsider its February 6, 2009

Order, on the grounds that (1) the Court’s Order may have required Respondents to

perform a search significantly beyond the evidence reviewed by the attorneys preparing

the factual returns for all detainees (i.e., the documents compiled by JIG and OARDEC),

and (2) the Court did not make a specific finding concerning the burden on the

Government to produce the additional discovery required by the February 6, 2009 Order.

The Court finds that Respondents’ motion lacks merit.

       Petitioner did not ask for a search beyond the documents compiled by JIG and

OARDEC, and the Court did not order one. It is entirely unclear why Respondents would

seek clarification regarding a search that was never contemplated to date. The Court’s

February 6, 2009 Order was certainly not unusual or a unique interpretation of

Respondents’ discovery obligations. The Amended Case Management Order specified

that Respondents must produce Petitioner’s statements “in whatever form,” and other

Judges in this district have also interpreted that language to include all reasonably

available forms of the statements included in Respondents’ Factual Returns. See, e.g.,

Zaid v. Obama, No. 05-1646 (Feb. 9, 2009). The Court’s Order simply extended the

same search performed for Petitioner’s statements to documents related to the statements

of key third-parties on which Respondents relied in the Factual Return. Having now

raised the issue, however, the Court shall require Respondents’ counsel, to the extent they

already have knowledge of documents that would be responsive to the Court’s Order but

are outside of the pool of documents compiled JIG and OARDEC, to produce those

documents to Petitioner’s counsel. While the Court is not ordering a search for such

                                              4
documents, if Respondents’ counsel already has knowledge of them, regardless of

whether they are located in the documents compiled by JIG and OARDEC, the Court is

requiring them to be produced.

       Even more troubling, however, is Respondents’ repeated assertion that the Court

failed to make specific findings concerning the burden on the Government to produce this

discovery. The Court specifically invited Respondents’ counsel to describe the nature of

the burden that would be imposed on the Government if the Court ordered production of

this additional discovery, and Respondents’ counsel failed to offer any specific

information to the Court. See, e.g., 2/6/09 Tr. at 38:16 - 39:4 (“The Court: Now, is there

something that would be a problem? Are there enormous amounts of statements for these

people, do you know? . . . Mr. Folio: I can’t speak to the total number of statements for

these five or six petitioners . . .”). To the extent Respondents believe there is an absence

of specific findings by the Court as to the burden on the Government, it is entirely due to

Respondents’ failure (or inability) to provide the Court with any specific information

concerning the burden on Respondents to produce these documents in this case. For

example, Respondents never indicated that the search ordered by the Court would

produce 3,800 potentially responsive documents (the number indicated in a footnote in

Respondents’ motion). See Resp’ts’ Mot. at 6 n.3.2

       Respondents also never proposed at the Status Hearing that they should be



       2
         Respondents’ reference to 3,800 pages of responsive documents is curious in light of
Respondents’ representations at the Court’s Status Hearing indicating that, in all likelihood,
multiple versions of the same statements would already have been produced to Petitioner’s
counsel. See, e.g., 2/6/09 Tr. at 47:10 - 47:11 (Mr. Folio: “if there would have been multiple
reports of the same interview[,] they would have been turned over to Petitioner”).

                                              5
ordered to provide a Status Report indicating the date by which they expected to be able

to comply with the ordered discovery. If Respondents believed there was a specific

burden that prevented them from producing discovery by the date set by the Court, they

never mentioned it. The Court is not clairvoyant; it is not the Court’s responsibility to

foresee whether the ordered discovery would be overly burdensome on the Government.

The Court must instead rely on the information provided by counsel. Because

Respondents’ counsel failed to proffer such information at the Court’s Status Hearing, the

Court is left to conclude that the burden either does not exist, or Respondents’ counsel

was unprepared for the hearing.

       In any event, Respondents’ motion now asks the Court to convert the February 20,

2009 deadline for production of the ordered discovery into a deadline for a status report.

The Court shall summarily reject this request as a violation of the January 7, 2009

Scheduling Order, which requires that motions for extensions be justified by

demonstrable extraordinary circumstances. See Scheduling Order at 3 (Jan. 7, 2009).

Not only have Respondents failed to reference this standard, but their specific reasons for

seeking an extension appear to be located entirely in a footnote. See Resp’ts’ Mot. at 6

n.3. The Court advised the parties in its Scheduling Order that any motion that failed to

comply with its provisions would be summarily denied. See Scheduling Order at 3 (Jan.

7, 2009). This is one such example.

       Accordingly, it is, this 20th day of February, 2009, hereby

       ORDERED that Respondents’ Motion to Clarify, Amend, and Reconsider the

Court’s Order of February 6, 2009, is DENIED; it is further

       ORDERED that the Court’s February 6, 2009 Order requiring Respondents to

                                             6
produce “all statements, in whatever form, whether cumulative or not, that have not

previously been disclosed, made by the six individuals named in the Factual Return and

who were discussed at the Court’s February 6, 2009 hearing, relating to the statements

attributed to them in the Factual Return,” did not require Respondents to search beyond

the documents compiled by JIG and OARDEC, but now having raised the issue, and even

though the Court shall not order a search outside of these documents, if Respondents’

counsel already has knowledge of such responsive documents outside of this compilation,

they shall also be produced to Petitioner; and it is further

       ORDERED that the Court shall not convert the February 20, 2009 deadline for

producing discovery into a date for a status report. If Respondents need additional time to

comply with their discovery obligations in this case for reasons that are specific to this

case, they are required to file a Motion for an Extension pursuant to the Court’s January

7, 2009 Scheduling Order

       SO ORDERED.

Date: February 20, 2009

                                                               /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                              7